IN THE COURT OF APPEALS OF IOWA

                                  No. 22-0298
                           Filed September 21, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KEVIN WILLIAM MAAS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Roger L. Sailer,

Judge.



      A defendant challenges his guilty plea based on an alleged defect in the

plea proceedings. APPEAL DISMISSED.



      Christopher J. Roth of Roth Weinstein, LLC, Omaha, Nebraska, for

appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                           2


CHICCHELLY, Judge.

          Kevin Maas appeals his conviction based on an alleged defect in his plea

proceedings. He contends the record shows no evidence that he was advised of

his constitutional rights before entering a guilty plea. Because we find ourselves

without jurisdiction, we dismiss his appeal.

          On February 9, 2022, Maas entered a written guilty plea to a class “D”

felony.     As permitted by Iowa Rule of Criminal Procedure 2.8 and the Iowa

Supreme Court’s COVID-19 protocol then in effect, Maas waived personal

appearance at his guilty plea and sentencing hearings. The district court accepted

Maas’s guilty plea and entered judgment and sentence on February 11. Maas filed

a timely notice of appeal, alleging his plea should be set aside for failure to

substantially comply with Iowa Rule of Criminal Procedure 2.8(2)(b).

          “We ordinarily review challenges to guilty pleas for correction of errors at

law.” State v. Fisher, 877 N.W.2d 676, 680 (Iowa 2016). However, “we utilize a

substantial compliance standard to determine whether a plea crosses the rule

2.8(2)(b)(2) threshold.” Id. at 682. Therefore, we will apply this standard to the

remaining subparagraphs of rule 2.8(2)(b) at issue in this appeal.

          The parties agree that the written plea filed with the court, which was

obviously missing two pages, did not satisfy the requirements of rule 2.8(2)(b).

Despite this concession, the State contends Maas’s appeal should fail because he

failed to preserve error, and even if error is preserved, he would not be entitled to

relief. To preserve error, Maas needed to file a motion in arrest of judgment with

the district court.    See Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s failure to

challenge the adequacy of a guilty plea proceeding by motion in arrest of judgment
                                          3


shall preclude the defendant’s right to assert such challenge on appeal.”). Maas

contends that his failure to file a motion in arrest of judgment, which was a right he

explicitly waived in his plea, should be excused because he established good

cause to appeal. See Iowa Code § 814.6(1)(a)(3) (2021) (permitting appeal from

a conviction where the defendant pled guilty if good cause is established). Good

cause means a “legally sufficient reason,” which “is a ground that potentially would

afford the defendant relief.” State v. Tucker, 959 N.W.2d 140, 149 (Iowa 2021).

Maas presented no such ground.

       Iowa Code section 814.29 stipulates: “If a defendant challenges a guilty

plea based on an alleged defect in the plea proceedings, the plea shall not be

vacated unless the defendant demonstrates that the defendant more likely than

not would not have pled guilty if the defect had not occurred.” Maas makes no

assertion that he would not have pled guilty if his plea complied with the

requirements of rule 2.8(2)(b). Rather, he contends failure to comply with said rule

means the court could not have considered whether his plea was made intelligently

and voluntarily. Maas reasons this scenario should establish good cause for

appeal and constitute a new exception to Iowa Code section 814.29. However,

our supreme court in State v. Tucker expressly declined to “expand the concept of

good cause and hold that a claim that a plea is not intelligently or voluntarily made

constitutes good cause to appeal as a matter of right.” Id. at 153. Accordingly,

Maas has not established good cause to pursue an appeal from his guilty plea.

We are without jurisdiction to hear the appeal, and it must be dismissed.

       APPEAL DISMISSED.